DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed August 22, 2022 is acknowledged. Claims 1, 6 and 10 have been amended. Non-elected Species, Claim 10 has been withdrawn from consideration. Claims 1-10 are pending.
Action on merits of Species 4, claims 1-9 follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over UCHIDA (US. Pub. No. 2019/0245043) in view of MAEYAMA et al. (WO 2017/149743) of record.
With respect to claim 1, UCHIDA teaches a semiconductor device as claimed including: 
an active region (102A) and a termination region (150) that surrounds the active region, 
a semiconductor substrate (102) having a principal face and a rear face; 
a semiconductor layer (102) of a first conductivity type disposed on the principal face of the semiconductor substrate (101), the semiconductor layer (102) being made of silicon carbide; 
a first impurity region (151) of a second conductivity type located on a surface of the semiconductor layer (102) within the termination region (150), the first impurity region surrounding the active region (102A) when viewed from a normal direction of the principal face of the semiconductor substrate; 
a plurality of rings (152) of the second conductivity type located on the surface of the semiconductor layer (102) within the termination region (150), the plurality of rings (152) being spaced apart from the first impurity region (151) and surrounding the first impurity region (151) when viewed from the normal direction of the principal face of the semiconductor substrate; 
a first insulating film (111) disposed on the semiconductor layer (102) so as to cover a portion of the first impurity region (151) and the plurality of rings (152), the first insulating film (111) having a first aperture above the portion of the first impurity region (151); 
79a first electrode (112) disposed on the first insulating film (111) and within the first aperture, the first electrode (112) being electrically connected to the first impurity region (151); 
a second insulating film (114b) disposed on the first insulating film (111) within the termination region (150) so as to surround the active region (102A), the second insulating film (114b) having a higher moisture resistance than that of the first insulating film (111); 
a third insulating film (114a) being located above the first insulating film (111) and covering a portion of the first electrode (112) and the second insulating film (114b) within the active region (102A) and the termination region (150), the third insulating film (114a) being an organic insulating film; and 
a second electrode (113) disposed on the rear face of the semiconductor substrate (101), wherein:  
the second insulating film (114b) has a first face that is in contact with the first insulating film (111), and, when viewed from the normal direction of the principal face of the semiconductor substrate, the first face surrounds the active region (102A), 
an inner peripheral edge of the first face is located inward of an outer peripheral edge of the first impurity region (151), and 
an outer peripheral edge of the first face is located between a first ring and a second ring among the plurality of rings (152), the first ring being located innermost and 80the second ring being located outermost among the plurality of rings (152). (See FIG. 22). 

Thus, UCHIDA is shown to teach all the features of the claim with the exception of explicitly disclosing the second insulating film is not in contact with an upper face of the first electrode. 
However, MAEYAMA teaches a semiconductor device including: 
79a first electrode (10) disposed on a first insulating film (51) and within a first aperture, the first electrode (10) being electrically connected to a first impurity region (41-42); 
a second insulating film (52) disposed on the first insulating film (51) within the termination region so as to surround active region, and
the second insulating film (52) is not in contact with an upper face of the first electrode (10). (See FIG. 1).

Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention was made to form the second insulating film of UCHIDA that do not in contact with the upper face of the first electrode as taught by MAEYAMA to prevent leakage current.  
 
With respect to claim 2, the second insulating film (114b) of UCHIDA comprises silicon nitride.  
With respect to claim 3, when viewed from the normal direction of the principal face of the semiconductor substrate, an outer peripheral edge of the third insulating film (114a) of UCHIDA is located outward of the outer peripheral edge of the first face of the second insulating film (114b); and 
in a plane parallel to the principal face of the semiconductor substrate, a minimum distance L between the outer peripheral edge of the first face of the second insulating film (114b) and the outer peripheral edge of the third insulating film satisfies L ≥ 65 µm.  

It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the a minimum distance L between the outer peripheral edge of the first face of the second insulating film and the outer peripheral edge of the third insulating film of UCHIDA satisfies L ≥ 65 µm to improve humidity resistant performance.     
Note that the specification contains no disclosure of either the critical nature of the claimed L ≥ 65 µm of any unexpected results arising therefrom.  Where patentability is aid to based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 4, the second insulating film (114b) of UCHIDA is not in contact with the first electrode (112).  
With respect to claim 5, the first insulating film (111) of UCHIDA is a silicon oxide film.  
With respect to claim 6, the first insulating film (111) of UCHIDA has a second aperture through which a portion of the semiconductor layer (102) is exposed, and, when viewed from the normal direction of the principal face of the semiconductor substrate, the second aperture is located outward of the plurality of rings (152), and the semiconductor device further comprising a seal ring (1120) disposed on the first insulating film (111) and within the second aperture.  

With respect to claim 7, the third insulating film (114a) of UCHIDA covers the seal ring (1120).  

With respect to claim 8, the first electrode of UCHIDA has a multilayer structure, the multilayer structure including as a lowermost layer (159) a metal layer that is in contact with the semiconductor layer (102), the metal layer (159) forming a Schottky junction with the semiconductor layer (102).  

With respect to claim 9, the semiconductor device of UCHIDA comprising within the active region (102A) a plurality of barrier regions (153) of the second 82conductivity type that are located on the surface of the semiconductor layer (102).

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.
Applicant argues: 
First, Applicant respectfully submits that Maeyama does not disclose or even suggest that making the alleged second insulating film 52 not in contact with an upper face of the alleged first electrode 10 prevents leakage current. Rather, Maeyama discloses that when the second insulating layer 52 is located on the inner peripheral side of at least the outer peripheral side second conductive type region 20 from any position above the inner peripheral side second conductive type regions 41 and 42, it is possible to more reliably prevent the generation of electric discharge between the first electrode 10 and the end portion of the silicon carbide semiconductor device (see, paragraph [0058] of Maeyama). Thus, the alleged motivation to combine Maeyama with Uchida as set forth on page 5 of the Office Action has not factual and technical basis. (Emphasis added)

However, as shown in FIG. 6, MAEYAMA explicitly teaches that the alleged second insulating film 52 is not in contact with the upper surface of the alleged first electrode 10.
In response to applicant's argument that there is simply no motivation to combine UCHIDA and MAEYAMA, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover, MAEYAMA explicitly indicated that the semiconductor device having the second insulating film 52 not in contact with the upper surface of the first electrode 10, can prevent leakage current.

Applicant also argues: 
Applicant submits that one having ordinary skill in the art who reviews the disclosure of Maeyama would more likely have made the second passivation film 114b located on the inner peripheral side of at least the terminal edge injection region 154 from any position above the guard ring region 151 in order to obtain the above effect (reduction of leakage) of Maeyama, than the modification asserted in the Office Action. Since Uchida expressly discloses the passivation layer 114 covers the edge of the electrode 112, there is no motivation or suggestion to modify the inner peripheral edge of the second passivation film 114b, which has no technical effect, to arrive at the claimed structure.

This is factually false, since there is no such limitation(s) in claim 1.

Applicant further argues: 
Therefore, Uchida and Maeyama, even if combinable, fail to disclose or suggest the limitation that "the second insulating film has a first face that is in contact with the first insulating film, .... an outer peripheral edge of the first face is located between a first ring and a second ring among the plurality of rings, the first ring being located innermost and the second ring being located outermost among the plurality of rings; and the second insulating film is not in contact with an upper face of the first electrode," as recited in claim 1.

However, UCHIDA clearly teaches such limitation as shown in FIG. 22. As shown in FIG. 22, the first ring of UCHIDA is located next to impurity region 151, hence innermost, and the second ring being located at outermost among plurality of rings 152.
And in view of MAEYAMA, the second insulating film 52 is not in contact with an upper face of the first electrode 10.
As such, claim 1 and all dependent claims thereon are unpatentable over UCHIDA and MAEYAMA.   

With respect to claim 3, Applicant argues:
at a minimum, the feature "a minimum distance L between the outer peripheral edge of the first face of the second insulating film and the outer peripheral edge of the third insulating film satisfies L≥65 µm" would not have been obvious. By the above minimum distance L, not only leak fluctuations in the rated voltage can be suppressed, but also fluctuations in the leak current at or below the rated voltage can be suppressed, whereby moisture resistance can be maintained (see, for example, paragraph [0106] of the specification).
 
However, according to claim 1, as long as, the outer peripheral edge 114b of the second insulating film 114 is located between the first ring and second ring among plurality of rings 152 and (claim 3), as long as, the outer peripheral edge of the third insulating film 115 is located outward of the outer peripheral edge of the first face 114b of the second insulating film 114, the L ≥ 65 µm is satisfied.
As shown in FIG. 22, the semiconductor device of UCHIDA clearly satisfies the requirement 
a) the outer peripheral edge of the second insulating film 114b is located between the first ring and second ring among plurality of rings 152 and 
(b) the outer peripheral edge of the third insulating film 114a is located outward of the outer peripheral edge of the first face of the second insulating film 114b, the L ≥ 65 µm is satisfied.
Moreover, the extension of the third insulating film 115 to the outer edge of the second insulating film 114 is simply prevent lift and/or delamination.  
Note that, the L ≥ 65 µm is nothing more than a chosen minimum distance, hence within the ability of one having ordinary skill in the art. The claimed distance clearly does not contribute to operation function of the semiconductor device, rather than to prevent lift and/or delamination. Another word, a longer distance or a shorter distance does not make the semiconductor device inoperable. It only a design choice. 
Also there is no unexpected results arising from L ≥ 65 µm.  
Since the semiconductor device of UCHIDA satisfies the two conditions above, the semiconductor device of USHIDA, in view of MAEYAMA satisfies L ≥ 65 µm.
The rejection of claim 3 is maintained.   
   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829